Name: Commission Directive 2006/29/EC of 8 March 2006 amending Directive 2000/12/EC of the European Parliament and of the Council as regards the exclusion or inclusion of certain institutions from the scope of application
 Type: Directive
 Subject Matter: financial institutions and credit;  marketing;  economic analysis
 Date Published: 2006-03-09

 9.3.2006 EN Official Journal of the European Union L 70/50 COMMISSION DIRECTIVE 2006/29/EC of 8 March 2006 amending Directive 2000/12/EC of the European Parliament and of the Council as regards the exclusion or inclusion of certain institutions from the scope of application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/12/EC of the European Parliament and of the Council of 20 March 2000 relating to the taking up and pursuit of the business of credit institutions (1), and in particular Article 60(2) thereof, Whereas: (1) Article 2(3) of Directive 2000/12/EC lists those institutions explicitly excluded from the scope of application of the Directive. (2) The Danish Ministry of Economic Affairs and the Danish Ministry of the Interior and Health has requested the Mortgage Credit Association of Municipalities (KommuneKredit) to be taken up into the list of Article 2(3) of Directive 2000/12/EC thereby excluding KommuneKredit from the scope of the Directive. A review of the legal status and the particular structure of KommuneKredit justifies inclusion in Article 2(3). (3) The Finnish Ministry of Finance renewed its request to replace the listing of Kera OY/Kera Ab with that of FinnveraOyj/Finnvera Abp in Article 2(3). Finnvera Plc is a result of the merger of Kera Plc and the Finnish Guarantee Board. Finnvera Plc carries on the same activities as its predecessor Kera Plc. (4) The Greek Ministry of Economy and Finance has requested the deletion of Elliniki Trapeza Viomichanikis Anaptyxeos and Tachidromiko Tamieftirio from the list of exclusions under Article 2(3). The former has ceased to exist after merging with a commercial bank and the latter will operate as an authorised credit institution according to Directive 2000/12/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 The fourth indent of Article 2(3) of Directive 2000/12/EC is replaced by the following:  in Denmark, the Dansk Eksportfinansieringsfond , the Danmarks Skibskreditfond , the Dansk Landbrugs Realkreditfond , and the KommuneKredit ,. Article 2 The sixth indent of Article 2(3) of Directive 2000/12/EC is replaced by the following:  in Greece, the Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã ±Ã Ã ±Ã ºÃ ±Ã Ã ±Ã ¸Ã ·Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ±Ã ½Ã µÃ ¯Ã Ã ½  (Tamio Parakatathikon kai Danion),. Article 3 The fourteenth indent of Article 2(3) of Directive 2000/12/EC is replaced by the following:  in Finland, the Teollisen yhteistyÃ ¶n rahasto Oy/Fonden fÃ ¶r industriellt samarbete AB , and the Finnvera Oyj/Finnvera Abp ,. Article 4 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2006 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 5 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 8 March 2006. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 126, 26.5.2000, p. 1. Directive as last amended by Directive 2005/1/EC (OJ L 79, 24.3.2005, p. 9).